UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 22, 2013 Applied DNA Sciences, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 002-90539 (Commission File Number) 59-2262718 (IRS Employer Identification No.) 25 Health Sciences Drive, Suite 215 Stony Brook, New York 11790 (Address of Principal Executive Offices) (Zip Code) 631-444-8090 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 40.14d - (b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e - (c)) Item 8.01.Other Events. On January 22, 2013, Applied DNA Sciences, Inc. (the “Company”) exercised its option to repurchase the Series C Warrants issued to Crede CG II, Ltd. (“Crede”) for $50,000.The Series C Warrants held by Crede were to initially purchase 26,881,720 shares of the Company’s Common Stock, $.001 par value, at an initial exercise price per share of $.2232.The Series C Warrants were issued to Crede in connection with its $7.5 million investment in the Company pursuant to a Securities Purchase Agreement with the Company dated November 28, 2012, as previously disclosed on the Current Report on Form 8-K filed by the Company on November 29, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Applied DNA Sciences, Inc. (Registrant) By: /s/ James A. Hayward James A. Hayward Chief Executive Officer Date: January 22 , 2013
